          Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 1 of 11 Page ID #:1




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   MIRIAM MALDONADO
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
     MIRIAM MALDONADO,                            Case No.:
11
                    Plaintiff,                    COMPLAINT FOR INJUNCTIVE
12                                                RELIEF AND DAMAGES FOR
              vs.                                 VIOLATION OF:
13
                                                  1. AMERICANS WITH DISABILITIES
14   52 LAND LLC.; and DOES 1 to 10,              ACT, 42 U.S.C. §12131 et seq.;
15                  Defendants.                   2. CALIFORNIA’S UNRUH CIVIL
                                                  RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                                52 et seq.;
17                                                3. CALIFORNIA’S DISABLED
                                                  PERSONS ACT, CAL CIV. CODE §54 et
18                                                seq.
19                                                4. CALIFORNIA’S UNFAIR
                                                  COMPETITION ACT, CAL BUS & PROF
20                                                CODE § 17200, et seq.
21                                                5. NEGLIGENCE
22
23
24
              Plaintiff MIRIAM MALDONADO (“Plaintiff”) complains of Defendants 52
     LAND LLC.; and DOES 1 to 10 (“Defendants”) and alleges as follows:
25
26
     //
     //
27
28
     //



                                     COMPLAINT FOR DAMAGES - 1
      Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 2 of 11 Page ID #:2




 1                                 JURISDICTION AND VENUE
 2         1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3   violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4         2.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 5   arising from the same nucleus of operating facts, are also brought under California law,
 6   including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7   54, 54., 54.3 and 55.
 8         3.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9   property which is the subject of this action is located in this district, Los Angeles County,
10   California, and that Plaintiff’s causes of action arose in this district.
11                                             PARTIES
12         4.     Plaintiff is a California resident with a physical disability with substantial
13   limitations in her ability to walk. Plaintiff is disabled due to bilateral above the knee
14   amputation and requires the use of a wheelchair at all times when traveling in public.
15         5.     Defendants are, or were at the time of the incident, the real property owners,
16   business operators, lessors and/or lessees of the real property for a gas station and
17   convenience store (“Business”) located at or about 4757 Laurel Canyon Blvd., Valley
18   Village, California.
19         6.     The true names and capacities, whether individual, corporate, associate or
20   otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
21   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
22   Court to amend this Complaint when the true names and capacities have been
23   ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
24   fictitiously named Defendants are responsible in some manner, and therefore, liable to
25   Plaintiff for the acts herein alleged.
26         7.     Plaintiff is informed and believes, and thereon alleges that, at all relevant
27   times, each of the Defendants was the agent, employee, or alter-ego of each of the other
28   Defendants, and/or was acting in concert with each of the other Defendants, and in doing



                                    COMPLAINT FOR DAMAGES - 2
      Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 3 of 11 Page ID #:3




 1   the things alleged herein was acting with the knowledge and consent of the other
 2   Defendants and within the course and scope of such agency or employment relationship.
 3         8.     Whenever and wherever reference is made in this Complaint to any act or
 4   failure to act by a defendant or Defendants, such allegations and references shall also be
 5   deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6   and severally.
 7                                 FACTUAL ALLEGATIONS
 8         9.     In or about February of 2021, Plaintiff went to the Business. The Business is
 9   a gas station and convenience store business establishment, which is open to the public,
10   and is a place of public accommodation and affects commerce through its operation.
11   Defendants provide parking spaces for customers.
12         10.    While attempting to enter the Business during each visit, Plaintiff personally
13   encountered a number of barriers that interfered with her ability to use and enjoy the
14   goods, services, privileges, and accommodations offered at the Business. To the extent
15   of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16   limited to, the following:
17                a.     Defendants failed to comply with the federal and state standards for
18                       the parking space designated for persons with disabilities. The posted
19                       signs were not visible due to the signs being displaced.
20                b.     Defendant failed to maintain the parking space designated for persons
21                       with disabilities to comply with the federal and state standards.
22                       Defendants failed to provide the access aisles with level surface
23                       slopes.
24         11.    These barriers and conditions denied Plaintiff the full and equal access to the
25   Business. Plaintiff wishes to patronize the Business again. However, Plaintiff is deterred
26   from visiting the Business because her knowledge of these violations prevents her from
27   returning until the barriers are removed.
28




                                   COMPLAINT FOR DAMAGES - 3
      Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 4 of 11 Page ID #:4




 1         12.    Based on the violations, Plaintiff alleges, on information and belief, that
 2   there are additional barriers to accessibility at the Business after further site inspection.
 3   Plaintiff seeks to have all barriers related to her disability remedied. See Doran v. 7-
 4   Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
 5         13.    In addition, Plaintiff alleges, on information and belief, that Defendants
 6   knew that particular barriers render the Business inaccessible, violate state and federal
 7   law, and interfere with access for the physically disabled.
 8         14.    At all relevant times, Defendants had and still have control and dominion
 9   over the conditions at this location and had and still have the financial resources to
10   remove these barriers without much difficulty or expenses to make the Business
11   accessible to the physically disabled in compliance with ADDAG and Title 24
12   regulations. Defendants have not removed such barriers and have not modified the
13   Business to conform to accessibility regulations.
14                                   FIRST CAUSE OF ACTION
15       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
16         15.    Plaintiff incorporates by reference each of the allegations in all prior
17   paragraphs in this complaint.
18         16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
19   shall be discriminated against on the basis of disability in the full and equal enjoyment of
20   the goods, services, facilities, privileges, advantages, or accommodations of any place of
21   public accommodation by any person who owns, leases, or leases to, or operates a place
22   of public accommodation. See 42 U.S.C. § 12182(a).
23         17.    Discrimination, inter alia, includes:
24                a.     A failure to make reasonable modification in policies, practices, or
25                       procedures, when such modifications are necessary to afford such
26                       goods, services, facilities, privileges, advantages, or accommodations
27                       to individuals with disabilities, unless the entity can demonstrate that
28                       making such modifications would fundamentally alter the nature of



                                     COMPLAINT FOR DAMAGES - 4
     Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 5 of 11 Page ID #:5




 1                   such goods, services, facilities, privileges, advantages, or
 2                   accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 3             b.    A failure to take such steps as may be necessary to ensure that no
 4                   individual with a disability is excluded, denied services, segregated or
 5                   otherwise treated differently than other individuals because of the
 6                   absence of auxiliary aids and services, unless the entity can
 7                   demonstrate that taking such steps would fundamentally alter the
 8                   nature of the good, service, facility, privilege, advantage, or
 9                   accommodation being offered or would result in an undue burden. 42
10                   U.S.C. § 12182(b)(2)(A)(iii).
11             c.    A failure to remove architectural barriers, and communication barriers
12                   that are structural in nature, in existing facilities, and transportation
13                   barriers in existing vehicles and rail passenger cars used by an
14                   establishment for transporting individuals (not including barriers that
15                   can only be removed through the retrofitting of vehicles or rail
16                   passenger cars by the installation of a hydraulic or other lift), where
17                   such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
18             d.    A failure to make alterations in such a manner that, to the maximum
19                   extent feasible, the altered portions of the facility are readily
20                   accessible to and usable by individuals with disabilities, including
21                   individuals who use wheelchairs or to ensure that, to the maximum
22                   extent feasible, the path of travel to the altered area and the
23                   bathrooms, telephones, and drinking fountains serving the altered
24                   area, are readily accessible to and usable by individuals with
25                   disabilities where such alterations to the path or travel or the
26                   bathrooms, telephones, and drinking fountains serving the altered
27                   area are not disproportionate to the overall alterations in terms of cost
28                   and scope. 42 U.S.C. § 12183(a)(2).



                               COMPLAINT FOR DAMAGES - 5
      Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 6 of 11 Page ID #:6




 1         18.    Where parking spaces are provided, accessible parking spaces shall be
 2   provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
 3   eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
 4   (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
 5   Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
 6   be van parking space. 2010 ADA Standards § 208.2.4.
 7         19.    Under the ADA, the method and color of marking are to be addressed by
 8   State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
 9   Building Code (“CBC”), the parking space identification signs shall include the
10   International Symbol of Accessibility. Parking identification signs shall be reflectorized
11   with a minimum area of 70 square inches. Additional language or an additional sign
12   below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
13   parking space identification sign shall be permanently posted immediately adjacent and
14   visible from each parking space, shall be located with its centerline a maximum of 12
15   inches from the centerline of the parking space and may be posted on a wall at the
16   interior end of the parking space. See CBC § 11B-502.6, et seq.
17         20.    Moreover, an additional sign shall be posted either in a conspicuous place at
18   each entrance to an off-street parking facility or immediately adjacent to on-site
19   accessible parking and visible from each parking space. The additional sign shall not be
20   less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
21   letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
22   designated accessible spaces not displaying distinguishing placards or special license
23   plates issued for persons with disabilities will be towed always at the owner’s expense…”
24   See CBC § 11B-502.8, et seq.
25         21.    Here, the posted required signs were not visible due to the signs being
26   displaced.
27         22.    Under the 1991 Standards, parking spaces and access aisles must be level
28   with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.



                                   COMPLAINT FOR DAMAGES - 6
      Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 7 of 11 Page ID #:7




 1   Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
 2   shall be part of an accessible route to the building or facility entrance and shall comply
 3   with 4.3. Two accessible parking spaces may share a common access aisle. Parked
 4   vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
 5   and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
 6   directions. 1991 Standards § 4.6.3.
 7         23.    Here, the access aisles are not level with the parking spaces. Under the 2010
 8   Standards, access aisles shall be at the same level as the parking spaces they serve.
 9   Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required
10   to be nearly level in all directions to provide a surface for transfer to and from vehicles.”
11   2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted. 2010
12   Standards § 502.4.
13         24.    A public accommodation shall maintain in operable working condition those
14   features of facilities and equipment that are required to be readily accessible to and usable
15   by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
16   maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
17   violation of Plaintiff’s rights under the ADA and its related regulations.
18         25.    The Business has denied and continues to deny full and equal access to
19   Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
20   discriminated against due to the lack of accessible facilities, and therefore, seeks
21   injunctive relief to alter facilities to make such facilities readily accessible to and usable
22   by individuals with disabilities.
23                                SECOND CAUSE OF ACTION
24                   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
25         26.    Plaintiff incorporates by reference each of the allegations in all prior
26   paragraphs in this complaint.
27         27.    California Civil Code § 51 states, “All persons within the jurisdiction of this
28   state are free and equal, and no matter what their sex, race, color, religion, ancestry,



                                     COMPLAINT FOR DAMAGES - 7
      Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 8 of 11 Page ID #:8




 1   national origin, disability, medical condition, genetic information, marital status, sexual
 2   orientation, citizenship, primary language, or immigration status are entitled to the full
 3   and equal accommodations, advantages, facilities, privileges, or services in all business
 4   establishments of every kind whatsoever.”
 5         28.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
 6   or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
 7   for each and every offense for the actual damages, and any amount that may be
 8   determined by a jury, or a court sitting without a jury, up to a maximum of three times the
 9   amount of actual damage but in no case less than four thousand dollars ($4,000) and any
10   attorney’s fees that may be determined by the court in addition thereto, suffered by any
11   person denied the rights provided in Section 51, 51.5, or 51.6.
12         29.    California Civil Code § 51(f) specifies, “a violation of the right of any
13   individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
14   shall also constitute a violation of this section.”
15         30.    The actions and omissions of Defendants alleged herein constitute a denial
16   of full and equal accommodation, advantages, facilities, privileges, or services by
17   physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
18   Defendants have discriminated against Plaintiff in violation of California Civil Code §§
19   51 and 52.
20         31.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
21   difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
22   damages as specified in California Civil Code §55.56(a)-(c).
23                                  THIRD CAUSE OF ACTION
24                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
25         32.    Plaintiff incorporates by reference each of the allegations in all prior
26   paragraphs in this complaint.
27         33.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
28   entitled to full and equal access, as other members of the general public, to



                                     COMPLAINT FOR DAMAGES - 8
      Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 9 of 11 Page ID #:9




 1   accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
 2   and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
 3   railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
 4   of transportation (whether private, public, franchised, licensed, contracted, or otherwise
 5   provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
 6   places of public accommodations, amusement, or resort, and other places in which the
 7   general public is invited, subject only to the conditions and limitations established by
 8   law, or state or federal regulation, and applicable alike to all persons.
 9         34.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
10   corporation who denies or interferes with admittance to or enjoyment of public facilities
11   as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
12   individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
13   the actual damages, and any amount as may be determined by a jury, or a court sitting
14   without a jury, up to a maximum of three times the amount of actual damages but in no
15   case less than one thousand dollars ($1,000) and any attorney’s fees that may be
16   determined by the court in addition thereto, suffered by any person denied the rights
17   provided in Section 54, 54.1, and 54.2.
18         35.    California Civil Code § 54(d) specifies, “a violation of the right of an
19   individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
20   constitute a violation of this section, and nothing in this section shall be construed to limit
21   the access of any person in violation of that act.
22         36.    The actions and omissions of Defendants alleged herein constitute a denial
23   of full and equal accommodation, advantages, and facilities by physically disabled
24   persons within the meaning of California Civil Code § 54. Defendants have
25   discriminated against Plaintiff in violation of California Civil Code § 54.
26         37.    The violations of the California Disabled Persons Act caused Plaintiff to
27   experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
28   statutory damages as specified in California Civil Code §55.56(a)-(c).



                                    COMPLAINT FOR DAMAGES - 9
     Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 10 of 11 Page ID #:10




 1                                FOURTH CAUSE OF ACTION
 2                                UNFAIR COMPETITION ACT
 3          38.    Plaintiff incorporates by reference each of the allegations in all prior
 4   paragraphs in this complaint.
 5          39.    Defendants have engaged in unfair competition, unfair or fraudulent
 6   business practices, and unfair, deceptive, untrue or misleading advertising in violation of
 7   the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
 8          40.    Defendants engage in business practices and policies that create systemic
 9   barriers to full and equal access for people with disability in violation of state and federal
10   law.
11          41.    The actions and omissions of Defendants are unfair and injurious to
12   Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
13   unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
14   provided with goods and services provided to other consumers. Plaintiff seeks relief
15   necessary to prevent Defendants’ continued unfair business practices and policies and
16   restitution of any month that Defendants acquired by means of such unfair competition,
17   including profits unfairly obtained.
18                                   FIFTH CAUSE OF ACTION
19                                          NEGLIGENCE
20          42.    Plaintiff incorporates by reference each of the allegations in all prior
21   paragraphs in this complaint.
22          43.    Defendants have a general duty and a duty under the ADA, Unruh Civil
23   Rights Act and California Disabled Persons Act to provide safe and accessible facilities
24   to the Plaintiff.
25          44.    Defendants breached their duty of care by violating the provisions of ADA,
26   Unruh Civil Rights Act and California Disabled Persons Act.
27          45.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
28   has suffered damages.



                                   COMPLAINT FOR DAMAGES - 10
     Case 2:21-cv-03712-RAO Document 1 Filed 04/30/21 Page 11 of 11 Page ID #:11




 1                                    PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 3   Defendants as follows:
 4         1.     For preliminary and permanent injunction directing Defendants to comply
 5   with the Americans with Disability Act and the Unruh Civil Rights Act;
 6         2.     Award of all appropriate damages, including but not limited to statutory
 7   damages, general damages and treble damages in amounts, according to proof;
 8         3.     Award of all reasonable restitution for Defendants’ unfair competition
 9   practices;
10         4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
11   action;
12         5.     Prejudgment interest pursuant to California Civil Code § 3291; and
13         6.     Such other and further relief as the Court deems just and proper.
14
15                              DEMAND FOR TRIAL BY JURY
16         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
17   demands a trial by jury on all issues so triable.
18   Dated: April 30, 2021                   SO. CAL. EQUAL ACCESS GROUP
19
20
21                                           By:   _/s/ Jason J. Kim_____________
                                                   Jason J. Kim, Esq.
22                                           Attorneys for Plaintiff
23
24
25
26
27
28




                                   COMPLAINT FOR DAMAGES - 11
